Citation Nr: 1808477	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1991 to March 1993, and on active duty for training (ACDUTRA) from June 1988 to August 1988 and May 2007 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal for entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In separate June 2017 statements, the Veteran and his representative withdrew the appeal for entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue, the Board does not have jurisdiction over it, and dismissal is warranted.


ORDER

The appeal for entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder, is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


